Citation Nr: 1454220	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1977.  The Service Department verified service with the Air Force from September 1955 to October 1974 and from September 1975 to October 1977 (see PIES request dated in May 2009).  The Veteran disputes that there was any break in service, and it is noted that the claims file includes DD Form 214s that verify continuous service from September 1959 to October 1977. 

This matter returns on appeal to the Board of Veterans' Appeals (Board) from a November 2014 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a November 2014 Joint Motion for Remand, vacated a May 2014, Board decision denying a TDIU, and remanded the matter for action complying with the joint motion.

The matter was initially before the Board on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in relevant part, denied entitlement to a TDIU.  

In April 2012, the Board remanded the claim so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  The Veteran and his daughter (D.B.) testified before the undersigned Acting Veterans Law Judge at the RO in July 2012.  A copy of the hearing transcript is of record.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In September 2012 and in August 2013, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  In September 2012, the Board remanded the Veteran's claim so that he could be provided with VA examinations relating to his TDIU claim.  After review of the March 2013 VA examinations dated, the Board remanded the claim again in August 2013 for a VA medical opinion that considered impact of all the Veteran's service-connected disabilities on his ability to work.  A September 2013 VA examination report and medical opinion have been obtained and associated with the claims folder. 

In the August 2013 remand directive, the Board also instructed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration on whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service connected disability.  The record contains a March 2014 determination from the Director of the VA Compensation and Pension Service as to whether the Veteran is entitled to a TDIU on an extraschedular basis.

In May 2014, the Board denied the Veteran's claim for entitlement to TDIU.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the Board's review of the claims file, the Board finds that further VA action on the claim on appeal is warranted.

In the November 2014 Joint Motion for Remand, the parties agreed that the Board incorrectly relied upon an inadequate medical opinion contained in a September 2013 VA examination report.  Specifically, the parties found that the September 2013 VA examiner's medical opinion contained contradictory findings and the Board improperly relied upon that medical opinion to deny the Veteran's TDIU claim.  The parties noted that the September 2013 VA examiner first concluded that the Veteran was still able to perform sedentary employment, but then the examiner provided a list of exceptions that was so pervasive to nearly dispose of the general opinion that the Veteran could perform limited duty or sedentary employment.  The parties agreed that the Board should either request clarification from the September 2013 VA examiner on the matter or afforded the Veteran with a new VA examination and opinion.

In light of the points raised by the parties to the joint motion, the Board finds that the Veteran should be provided with a new VA examination for the purpose of determining whether the his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran is unemployable. In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All opinions expressed should be accompanied by a supporting rationale.

3.  Then, readjudicate the claim on a review of the claims folder and the TDIU examination.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




